Case 9:17-cv-81370-DMM Document 55 Entered on FLSD Docket 12/28/2018 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION
                                  Civil Action No. 9:17-cv-81370-DMM

  ANDREW HODGES, an individual; VLADIMIR COOD, an individual;
  GAUTAM DESAI, an individual; JODY POWELL, an individual;
  JEFFREY HEBERLING, an individual; SHAMMI NABUKUMAR, an individual; and
  ANTHONY SAJEWICZ, an individual;
        Plaintiffs,
  v.
  MONKEY CAPITAL, LLC, a Delaware limited liability company;
  MONKEY CAPITAL, INC., a foreign corporation;
  and DANIEL HARRISON, an individual;
        Defendants.
  ________________________________________________/

              PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
               IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                      AGAINST DEFENDANT DANIEL HARRISON

         Plaintiffs ANDREW HODGES, VLADIMIR COOD, GAUTAM DESAI, JODY

  POWELL, SHAMMI NABUKUMAR, and ANTHONY SAJEWICZ (“Plaintiffs”); by and through

  undersigned counsel and pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1; submit

  this statement of undisputed material facts in conjunction with their Motion for Summary Judgment

  against Defendant DANIEL HARRISON, an individual (“Defendant HARRISON”).

         DANIEL HARRISON IS A “CONTROL PERSON” OF THE CORPORATE DEFENDANTS

         1.      Defendant HARRISON created MONKEY CAPITAL, LLC. 1

         2.      Defendant HARRISON created MONKEY CAPITAL, INC. 2


  1
    December 28, 2018 Declaration of David C. Silver (“Silver Decl.”) at ¶ 3 and Exhibit “A” thereto
  [Plaintiffs’ October 3, 2018 First Request for Admissions from Defendant Daniel Harrison (“RFA”)]
  at Request No. 1. Defendant HARRISON provided no response or objection to the RFA. Therefore,
  all of the requests are deemed admitted. Fed.R.Civ.P. 36(a)(3) (“A matter is admitted unless, within
  30 days after being served, the party to whom the request is directed serves on the requesting party a
  written answer or objection addressed to the matter and signed by the party or its attorney.”).
  2
    Id. at Request No. 2.
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 55 Entered on FLSD Docket 12/28/2018 Page 2 of 8
                                                                                            Case No. 9:17-cv-81370-DMM


           3.     During the Applicable Time Period, Defendant HARRISON managed MONKEY

  CAPITAL, LLC’s business affairs. 3

           4.     During the Applicable Time Period, Defendant HARRISON managed MONKEY

  CAPITAL, INC.’s business affairs. 4

           5.     During the Applicable Time Period, Defendant HARRISON managed Monkey

  Capital. 5

           6.     During the Applicable Time Period, Defendant HARRISON controlled the

  development of Monkey Capital. 6

           7.     Monkey Capital’s managerial efforts were essential to the success of its enterprise. 7

           8.     Defendant HARRISON’s efforts in managing Monkey Capital were essential to the

  success of the enterprise. 8

           9.     The address on the Waves DEX to which Monkey Capital investors sent their

  investment assets was a wallet Defendant HARRISON owned. 9

                       DEFENDANT HARRISON’S OFFER OR SALE OF SECURITIES

           10.    Defendant HARRISON solicited people to invest in Monkey Capital. 10

           11.    Defendant HARRISON solicited people to invest in Monkey Capital at a valuation

  premium before the Monkey Capital ICO. 11




  3
    Id. at Request No. 3.
  4
    Id. at Request No. 4.
  5
    Id. at Request No. 5.
  6
    Id. at Request No. 27.
  7
    Id. at Request No. 6.
  8
    Id. at Request No. 7.
  9
    Id. at Request No. 29.
  10
     Id. at Request No. 8.
  11
     Id. at Request No. 9.
                                                           -2-
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 55 Entered on FLSD Docket 12/28/2018 Page 3 of 8
                                                                                           Case No. 9:17-cv-81370-DMM


          12.     Defendant HARRISON solicited people to invest in the Monkey Capital ICO. 12

          13.     Defendant HARRISON solicited people to invest in Coeval (“COE”). 13

          14.     Defendant HARRISON solicited people to invest in Monkey Coin (“MNY”). 14

          15.     Defendant HARRISON represented to Monkey Capital investors that MNY would

  increase in value if Monkey Capital were to get its efforts right. 15

          16.     However, the Monkey Capital ICO did not take place. 16

                    PLAINTIFFS INVESTED MONEY IN A COMMON ENTERPRISE
                WITH THE EXPECTATION OF PROFITS FROM THE EFFORTS OF OTHERS

                                                       Hodges
          17.     Plaintiff ANDREW HODGES invested in Monkey Capital. 17

          18.     Plaintiff ANDREW HODGES’ investment funds were pooled with funds of other

  investors in an effort by Monkey Capital to secure a profit for itself and the investors. 18

          19.     Defendant HARRISON believes that Plaintiff ANDREW HODGES expected to

  garner financial profit from his investment in Monkey Capital. 19

          20.     Plaintiff ANDREW HODGES’ investment fortunes, as they related to Monkey

  Capital, depended upon Monkey Capital’s efforts in making its business a success. 20

                                                         Cood
          21.     Plaintiff VLADIMIR COOD invested in Monkey Capital. 21



  12
     Id. at Request No. 10.
  13
     Id. at Request No. 11.
  14
     Id. at Request No. 12.
  15
     Id. at Request No. 26.
  16
     Id. at Request No. 28.
  17
     Id. at Request No. 13.
  18
     Id. at Request No. 49.
  19
     Id. at Request No. 14.
  20
     Id. at Request No. 15.
  21
     Id. at Request No. 16.
                                                          -3-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 55 Entered on FLSD Docket 12/28/2018 Page 4 of 8
                                                                                           Case No. 9:17-cv-81370-DMM


          22.     Plaintiff VLADIMIR COOD’s investment funds were pooled with funds of other

  investors in an effort by Monkey Capital to secure a profit for itself and the investors. 22

          23.     Defendant HARRISON believes that Plaintiff VLADIMIR COOD expected to

  garner financial profit from his investment in Monkey Capital. 23

                                                         Desai
          24.     Plaintiff GAUTAM DESAI invested in Monkey Capital. 24

          25.     Plaintiff GAUTAM DESAI’s investment funds were pooled with funds of other

  investors in an effort by Monkey Capital to secure a profit for itself and the investors. 25

          26.     Defendant HARRISON believes that Plaintiff GAUTAM DESAI expected to garner

  financial profit from his investment in Monkey Capital. 26

                                                        Powell
          27.     Plaintiff JODY POWELL invested in Monkey Capital. 27

          28.     Plaintiff JODY POWELL’s investment funds were pooled with funds of other

  investors in an effort by Monkey Capital to secure a profit for itself and the investors. 28

          29.     Defendant HARRISON believes that Plaintiff JODY POWELL expected to garner

  financial profit from his investment in Monkey Capital. 29

                                                    Nabukumar
          30.     Plaintiff SHAMMI NABUKUMAR invested in Monkey Capital. 30




  22
     Id. at Request No. 50.
  23
     Id. at Request No. 17.
  24
     Id. at Request No. 18.
  25
     Id. at Request No. 51.
  26
     Id. at Request No. 19.
  27
     Id. at Request No. 20.
  28
     Id. at Request No. 52.
  29
     Id. at Request No. 21.
  30
     Id. at Request No. 22.
                                                          -4-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 55 Entered on FLSD Docket 12/28/2018 Page 5 of 8
                                                                                            Case No. 9:17-cv-81370-DMM


          31.      Plaintiff SHAMMI NABUKUMAR’s investment funds were pooled with funds of

  other investors in an effort by Monkey Capital to secure a profit for itself and the investors. 31

          32.      Defendant HARRISON believes that Plaintiff SHAMMI NABUKUMAR expected

  to garner financial profit from his investment in Monkey Capital. 32

                                                        Sajewicz
          33.      Plaintiff ANTHONY SAJEWICZ invested in Monkey Capital. 33

          34.      Plaintiff ANTHONY SAJEWICZ’s investment funds were pooled with funds of

  other investors in an effort by Monkey Capital to secure a profit for itself and the investors. 34

          35.      Defendant HARRISON believes that Plaintiff ANTHONY SAJEWICZ expected to

  garner financial profit from his investment in Monkey Capital. 35

        DEFENDANTS HAD NO REGISTRATION STATEMENT OR EXEMPTION THEREFROM

          36.      Monkey Capital did not register its business with the U.S. Securities and Exchange

  Commission. 36

          37.      Monkey Capital did not register its business with any state securities regulator (e.g.,

  New York, Delaware, Florida) in the United States. 37

          38.      Monkey Capital did not obtain from the U.S. Securities and Exchange Commission

  any exemption from registering its business. 38




  31
     Id. at Request No. 53.
  32
     Id. at Request No. 23.
  33
     Id. at Request No. 24.
  34
     Id. at Request No. 54.
  35
     Id. at Request No. 25.
  36
     Id. at Request No. 30.
  37
     Id. at Request No. 31.
  38
     Id. at Request No. 32.
                                                           -5-
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 55 Entered on FLSD Docket 12/28/2018 Page 6 of 8
                                                                                             Case No. 9:17-cv-81370-DMM


          39.      Monkey Capital did not obtain from any state securities regulator (e.g., New York,

  Delaware, Florida) in the United States an exemption from registering its business. 39

          40.      Monkey Capital did not register with the U.S. Securities and Exchange Commission

  any of the tokens that Monkey Capital issued. 40

          41.      Monkey Capital did not register with any state securities regulator (e.g., New York,

  Delaware, Florida) in the United States any of the tokens that Monkey Capital issued. 41

          42.      Monkey Capital did not obtain from the U.S. Securities and Exchange Commission a

  registration exemption for any of the tokens that Monkey Capital issued. 42

          43.      Monkey Capital did not obtain from any state securities regulator (e.g., New York,

  Delaware, Florida) in the United States a registration exemption for any of the tokens that Monkey

  Capital issued. 43

          44.      Monkey Capital did not register with the U.S. Securities and Exchange Commission

  any of the COE that Monkey Capital issued. 44

          45.      Monkey Capital did not register with any state securities regulator (e.g., New York,

  Delaware, Florida) in the United States any of the COE that Monkey Capital issued. 45

          46.      Monkey Capital did not obtain from the U.S. Securities and Exchange Commission a

  registration exemption for any of the COE that Monkey Capital issued. 46




  39
     Id. at Request No. 33.
  40
     Id. at Request No. 34.
  41
     Id. at Request No. 35.
  42
     Id. at Request No. 36.
  43
     Id. at Request No. 37.
  44
     Id. at Request No. 38.
  45
     Id. at Request No. 39.
  46
     Id. at Request No. 40.
                                                            -6-
                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 55 Entered on FLSD Docket 12/28/2018 Page 7 of 8
                                                                                             Case No. 9:17-cv-81370-DMM


           47.     Monkey Capital did not obtain from any state securities regulator (e.g., New York,

  Delaware, Florida) in the United States a registration exemption for any of the COE that Monkey

  Capital issued. 47

           48.     Monkey Capital did not register with the U.S. Securities and Exchange Commission

  any of the MNY that Monkey Capital issued. 48

           49.     Monkey Capital did not register with any state securities regulator (e.g., New York,

  Delaware, Florida) in the United States any of the MNY that Monkey Capital issued. 49

           50.     Monkey Capital did not obtain from the U.S. Securities and Exchange Commission a

  registration exemption for any of the MNY that Monkey Capital issued. 50

           51.     Monkey Capital did not obtain from any state securities regulator (e.g., New York,

  Delaware, Florida) in the United States a registration exemption for any of the MNY that Monkey

  Capital issued. 51

       DEFENDANTS USED INTERSTATE COMMERCE IN CONNECTION WITH SALE OF SECURITIES

           52.     Monkey Capital used electronic means to offer for sale across the United States the

  tokens that Monkey Capital issued. 52

           53.     Monkey Capital used electronic means to offer for sale across the United States the

  COE that Monkey Capital issued. 53




  47
     Id. at Request No. 41.
  48
     Id. at Request No. 42.
  49
     Id. at Request No. 43.
  50
     Id. at Request No. 44.
  51
     Id. at Request No. 45.
  52
     Id. at Request No. 46.
  53
     Id. at Request No. 47.
                                                            -7-
                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 55 Entered on FLSD Docket 12/28/2018 Page 8 of 8
                                                                                           Case No. 9:17-cv-81370-DMM


          54.     Monkey Capital used electronic means to offer for sale across the United States the

  MNY that Monkey Capital issued. 54

                                               ADDITIONAL FACTS

          55.     Monkey Capital now operates under the name Dunaton. 55

          56.     During the Applicable Time Period, Defendant HARRISON has used the Twitter

  account @dmhco. 56


                                                                 Respectfully submitted,

                                                                 SILVER MILLER
                                                                 11780 W. Sample Road
                                                                 Coral Springs, Florida 33065
                                                                 Telephone:      (954) 516-6000

                                                                 By:
                                                                           DAVID C. SILVER
                                                                           Florida Bar No. 572764
                                                                           E-mail: DSilver@SilverMillerLaw.com
                                                                           JASON S. MILLER
                                                                           Florida Bar No. 072206
                                                                           E-mail: JMiller@SilverMillerLaw.com
                                                                           Counsel for Plaintiffs


                                       CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
  of Court on this 28th day of December 2018 by using the CM/ECF system and that a true and
  correct copy will be served via electronic mail to: DANIEL HARRISON, Pro Se Defendant, The
  Sloane Club, Lower Sloane Street, Chelsea, London, England, SW1W 8BS, E-mail:
  dmh1980@protonmail.com.


                                                                 ____________________________________
                                                                       DAVID C. SILVER


  54
     Id. at Request No. 48.
  55
     Id. at Request No. 55.
  56
     Id. at Request No. 56.
                                                          -8-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
